Citation Nr: 0822625	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-26 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1952 to 
September 1954.  The veteran died in February 2005 at the age 
of 73.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran was not exposed to ionizing radiation in 
service.

2.  The veteran died on February [redacted], 2005.  According to the 
original Certificate of Death, the immediate cause of death 
was listed as Non-Hodgkin's lymphoma, with a significant 
condition of coronary artery disease.

3.  An amended Certificate of Death issued in April 2005 
added rheumatoid arthritis as an additional cause of death 
and added chronic obstructive pulmonary disease as an 
additional significant condition contributing but not 
resulting in the underlying causes of death.

4.  At the time of the veteran's death, service connection 
was established for chronic otitis media, catarrhal, 
bilateral with conductive hearing loss, rated as 10 percent 
disabling; mastoiditis, rated as noncompensably (0 percent) 
disabling; maxillary sinusitis, rated as noncompensably (0 
percent) disabling; and chronic tonsillitis, rated as 
noncompensably (0 percent) disabling.  

5.  The veteran's service-connected otitis media, 
mastoiditis, maxillary sinusitis, and/or chronic tonsillitis 
did not cause his death or contribute materially or 
substantially to the cause of death.

6.  The veteran's death is unrelated to his military service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1310, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.102, 3.159, 3.310, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish entitlement to service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
To be a contributory cause of death, the disability must have 
"contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Continuity of symptomatology is required where the condition 
noted during service (or in the presumptive period) is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  Where a veteran who served 
for ninety days or more during a period of war (or during 
peacetime service after December 31, 1946) develops certain 
diseases specific to radiation-exposed veterans, such as Non-
Hodgkin's lymphoma, after separation from service, such 
diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board will first consider whether the veteran's service-
connected disabilities caused or contributed substantially or 
materially to his death.  At the time of his death, service 
connection was established for chronic otitis media, 
catarrhal, bilateral with conductive hearing loss, rated as 
10 percent disabling; mastoiditis, rated as noncompensably (0 
percent) disabling; maxillary sinusitis, rated as 
noncompensably (0 percent) disabling; and chronic 
tonsillitis, rated as noncompensably (0 percent) disabling.  

The appellant contends that the veteran's death, and his 
heart and respiratory problems, in particular, were related 
to service-connected disabilities.  However, the appellant 
herself as a lay person is not competent to offer medical 
opinions regarding medical causation.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

The competent evidence of record weighs against the 
appellant's contention.  The initial Certificate of Death and 
the amended Certificate of Death assessed the immediate cause 
and underlying cause of death, as well as listed other 
significant conditions that contributed to but did not result 
in the veteran's death.   Of importance, the Certificates of 
Death, made no mention of any factors relating the veteran's 
death, or any heart or respiratory problems in conjunction 
therewith, to any of his service-connected disabilities.  

As to his respiratory problems, bilateral pleural thickening 
of the lungs was noted in August 2001, but a November 2002 
treatment report established that the bilateral pleural 
plaquing and thickening was "likely related to prior 
asbestos exposure." Additionally, January 2005 VA treatment 
records indicated that veteran's shortness of breath was 
"likely multifactoral," citing non-service connected 
asbestosis, volume overload, and bronchitis as possible 
factors.  There is no medical evidence indicating that his 
service-connected disabilities caused his respiratory 
problems identified on the amended Certificate of Death as 
chronic pulmonary obstructive disorder.

Likewise, there is no medical evidence indicating that the 
veteran's service-connected disabilities (chronic otitis 
media, mastoiditis, maxillary sinusitis, or chronic 
tonsillitis) caused his underlying coronary artery disease.  
VA treatment records indicate that his multi-vessel coronary 
disease was identified after he was hospitalized and 
diagnosed with non-Hodgkin's lymphoma in January 2005, with 
no mention of another underlying cause. 

There is simply no competent evidence indicating that any of 
the veteran's service-connected disabilities caused his 
death.  For these reasons, the Board finds that his service-
connected disabilities did not cause or materially or 
substantially contribute to the cause of his death.

Next, the Board will consider the question of whether the 
veteran's death was related to his military service.  In her 
September 2005 notice of disagreement, the appellant alleges 
that the veteran was exposed to radiation during his service 
in Korea.  In order to be considered a "radiation-exposed 
veteran," he must have participated in "radiation-risk 
activity" as defined by 38 C.F.R. § 3.309(d) (2007).  

The Board notes that the veteran's service personnel records 
were unavailable and appear to have been destroyed in a 1973 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  The Board recognizes that in such cases 
there is a heightened obligation to assist the appellant in 
the development of the case, a heightened obligation to 
explain findings and conclusions, and a heightened duty to 
consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  See Washington v. Nicholson, 
19 Vet. App. 362, 369-70 (2005); see also Cromer v. 
Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  

Despite the heightened duty and notwithstanding the 
appellant's assertions, the Board finds that the weight of 
the evidence demonstrates that the veteran was not exposed to 
ionizing radiation in service.  Service in Korea during his 
period of active duty does not, in and of itself, constitute 
radiation-risk activity as defined by 38 C.F.R. § 3.309(d). 

With regard to the appellant's lay assertion that the 
veteran's death was related to ionizing radiation exposure in 
service, the Board notes that there is no indication that the 
appellant possesses the requisite knowledge, skill, 
experience, training, or education to qualify as a medical 
expert for the statements to be considered competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay persons such as the appellant are not considered 
competent to offer medical opinions regarding medical 
causation or medical diagnosis.  Grottveit, 5 Vet. App. at 
93.  

Significantly, VA treatment records from August 2001 until 
February 2005, which show the onset and diagnosis of non-
Hodgkin's lymphoma, are without any history or evidence 
relating the lymphoma to service.  There is no evidence in 
the VA treatment records, lay or medical, indicating that the 
veteran ever discussed exposure to radiation when obtaining 
treatment.  It is not until the appellant's September 2005 
statement, after the veteran's death and more than 50 years 
after his discharge from service, that allegations of 
radiation exposure were made. 

The absence of any evidence, lay or medical, relating any 
disorder to radiation exposure during the veteran's lifetime, 
despite the fact that he made several claims for other 
service-connected disabilities, weighs heavily against the 
appellant's current assertion of in-service incurrence.  See 
Maxson, 230 F.3d 1330 (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  For these reasons, the Board 
finds that the weight of the evidence demonstrates that the 
veteran was not exposed to ionizing radiation in service.  

According to the amended Certificate of Death issued in April 
2005, the immediate cause of death was listed as non-
Hodgkin's lymphoma, with an underlying cause of rheumatoid 
arthritis, with significant conditions of coronary artery 
disease and chronic obstructive pulmonary disease (COPD) 
contributing but not resulting in the underlying cause of 
death.  

A review of the relevant clinical evidence of record, 
including the service medical records, does not reveal any 
evidence which would lead to a conclusion that any of these 
disabilities are related to service.  Service medical records 
reveal no complaints, symptomatology, or findings of Non-
Hodgkin's lymphoma, rheumatoid arthritis, coronary artery 
disease, or COPD.  In fact, a service separation examination 
conducted in September 1954 indicated "normal" findings as 
to all the relevant systems. 

Additionally, post-service medical records show no complaints 
or treatment related to non-Hodgkin's lymphoma, rheumatoid 
arthritis, coronary artery disease, COPD, or for any symptoms 
attributed thereto, for many years after service.  The 
veteran was first diagnosed with rheumatoid arthritis in 
1993, almost 40 years after discharge; he sought treatment 
for shortness of breath in 2001, which was later diagnosed as 
COPD in 2002; and he was not diagnosed with lymphadenopathy 
until November 2004 or with multi-vessel coronary disease 
until January 2005.  

The Board emphasizes the multi-year gap between discharge 
from active duty service and the diagnoses for each of these 
disorders.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  As such, the evidence does not support a 
finding that any of these disorders were related to active 
duty based on continuity of symptomatology.  

Further, no treating or examining physician reported a 
relationship between the veteran's non-Hodgkin's lymphoma, 
rheumatoid arthritis, coronary artery disease, or COPD and 
active duty.  As there is no competent evidence attributing 
these disorders to active duty service, the Board finds that 
they are not related to service.  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).  As the weight of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death, the Board is unable to grant 
the benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the context of a claim for Dependents Indemnity 
Compensation (DIC) benefits, 38 U.S.C.A. § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a 38 U.S.C.A. 
§ 5103(a)-compliant notice.  
 
In this case, the notice letters provided to the appellant in 
May 2005 and April 2007 included the criteria for 
establishing a DIC claim.  However, the Board acknowledges 
that these letters do not meet all three requirements of Hupp 
and are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

In this case, the appellant was provided with additional 
correspondence regarding what was needed to support her DIC 
claim, fulfilling the requirements of Hupp.  Specifically, a 
July 2006 statement of the case (SOC) was sent to the 
appellant, informing her of the specific rating criteria used 
for the evaluation of her claim.  The SOC listed all of the 
disabilities for which a veteran was service-connected at the 
time of his death and explained the evidence and information 
required to substantiate a DIC claim based on a condition 
that had been previously service-connected.  

Based on this evidence, the appellant was advised of the 
information necessary to evaluate her DIC claim.  Therefore, 
she can be expected to understand from the various letters 
from the RO what was needed to support her claim for DIC 
benefits.

Moreover, the appellant demonstrated actual knowledge of what 
was needed to support her claim as reflected in her 
statements and correspondence.  Specifically, during her 
September 2005 notice of disagreement, she discussed the 
veteran's service-connected disabilities and alleged a causal 
connection between those disabilities and his death.  Her 
September 2005 statement also indicated that the cause of the 
veteran's death is related to in-service radiation exposure.  

Furthermore, in an August 2006 statement, she restated the 
reasons for which she believed that his death was related to 
service.  These statements demonstrate her actual knowledge 
in understanding of the information necessary to support a 
DIC claim. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service medical records and pertinent 
treatment records of the veteran when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has 
obtained VA treatment records and service medical records.  
Further, the appellant submitted written statements, and a 
legal brief was prepared by the appellant's representative on 
her behalf.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


